Mr. Justice Benson
delivered 'the opinion of the court.
1. The one serious contention of the defendants is that the sale of the land by the administrator is void because the order directing a citation to issue to the heirs contains a direction that the notice shall be published for not less than ten successive weeks, and that it appears upon the face of the record that it was published for only eight weeks. The order fixes a definite return day, which is the first day of a regular term of the court. Between that day and the date upon which the order was passed (July 31st) there were not ten weeks intervening and that part of the order was of course impossible of performance. This being true, it appears beyond controversy that the provision for ten weeks of publication was a clerical error, either of com*163putation or of writing. The statute which provides for such publication directs that it shall be for “not less than four weeks, or for such further time as the court or judge may prescribe.” The order would have been perfectly good and valid if it had been silent as to the number of weeks, for then the statutory time would be implied. The important thing in the citation is the date fixed for the hearing. It has been held that a mistake amounting to an impossibility appearing upon the face of a judgment will not destroy the judgment if enough remains after it is eliminated to disclose the actual judgment rendered: 1 Black on Judgments, § 123. The elimination of the impossible requirement of the order in this case leaves a perfectly good citation, from which it follows that the decree must be affirmed and it is so ordered. Affirmed.
Mr. Chief Justice McBride, Mr. Justice Burnett and Mr. Justice Harris concur.